DETAILED ACTION
	Claims 1-24 and 26 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-25.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species:

    PNG
    media_image1.png
    199
    247
    media_image1.png
    Greyscale
 in the reply filed on 7 January 2022 is acknowledged.  The traversal is on the ground(s) that the claimed compounds possess a common structural core that is essential to the activity of the compounds such that unity of invention is present in accordance with PCT Rule 13.1 and 13.2.  This argument is found persuasive and the lack of unity is withdrawn.
Claims 1-17 are directed to an allowable product.  Claims 18-26, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia Shatynski on 27 January 2022.
The application has been amended as follows: 
1.	Amend claim 17 by deleting the term “other” and amending the dependency from “Claim 15” to “Claim 16”.
2.	Amend claim 20 by deleting “Claim 18” and inserting in its place “Claim 19”.
3.	Amend claim 21 by deleting “Claim 19” and inserting in its place “Claim 20”.
4.	Amend claim 22 by deleting “Claim 18” and inserting in its place “Claim 19”.
5.	Amend claim 23 by deleting “Claim 21” and inserting in its place “Claim 22”.
6.	Amend claim 24 to read as follows:
	24.	The method according to Claim 19, wherein said condition is asthma.”
7.	Cancel claim 25.
8.	Amend claim 26 to read as follows:
	26.	The method according to Claim 19, wherein said condition is cancer.”
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula (I) and methods of use.  The novel and nonobvious aspect of this invention involves the formula (I) and the specific substituents on the formula (I), such as R4.  The closest prior art of record, US Patent No. 6,509,344, which discloses the compound of example 21, column 21, fails to teach or suggest Applicant’s instantly claimed invention wherein R4, if present is:

    PNG
    media_image2.png
    110
    636
    media_image2.png
    Greyscale
as the position equivalent to R4 in the prior art is two methoxy groups, which does not fall within the instantly claimed formula (I) variable R4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					27 January 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600